Citation Nr: 0522417	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-21 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims for service connection for a lumbar spine 
disability, a cervical spine disability, a right arm 
disability, and a right leg disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1950 to September 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO decision which 
determined that new and material evidence had not been 
submitted to reopen claims for service connection for a 
lumbar spine disability, a cervical spine disability, a right 
arm disability (to include the right elbow), and a right leg 
disability.  In July 2004, the veteran testified at a Travel 
Board hearing at the RO.  


FINDINGS OF FACT

A June 2003 Board decision denied service connection for a 
lumbar spine disability, a cervical spine disability, a right 
arm disability, and a right leg disability.  Evidence 
submitted since then is cumulative or redundant, or does not 
relate to an unestablished fact necessary to substantiate the 
claims, or does not raise a reasonable possibility of 
substantiating the claims.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
claims for service connection for a lumbar spine disability, 
a cervical spine disability, a right arm disability, and a 
right leg disability, and the June 2003 Board decision is 
final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R.  
§§ 3.307, 3.309.

In this case, service connection for a lumbar spine 
disability, a cervical spine disability, a right arm 
disability, and a right leg disability was previously denied 
in a June 2003 Board decision.  Such decision is considered 
final, with the exception that the claim may be reopened with 
new and material evidence.  If the claim is thus reopened, 
the claim will be reviewed based on all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7104; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The evidence of record at the time of the June 2003 Board 
decision included the veteran's service medical records for 
his October 1950 to September 1953 active service which show 
no complaints of or treatment for lumbar spine, cervical 
spine, right arm, or right leg problems.  

Post-service VA and private treatment records show treatment 
on multiple occasions for variously diagnosed lumbar spine 
disabilities, cervical spine disabilities, right arm 
disabilities, and right leg disabilities many years after 
service.  

A June 1961 X-ray report, as to the veteran's lumbar spine, 
noted that he complained of back pain.  It was reported that 
no significant pathologic change was demonstrated in the bone 
or joint.  An October 1964 VA hospital admission summary 
indicated that the veteran complained of back pain of many 
years duration.  It was reported that an X-ray showed no 
current fractures, that there was an irregularity and 
haziness of the anterior superior margin of L-3, and that 
such was consistent with a previous diagnosis of a fracture.  
There was a notation that such was not of recent origin.  
Another hospital summary with an admission date of October 
1964, indicated that approximately five years prior to the 
date of the current admission, the veteran developed low back 
pain and that for the previous three years the pain became 
more severe and he began to seek medical attention.  A March 
1965 clinical record noted that the veteran reported that 
approximately six years prior to the current date, he fell 
down hard and injured the base of his spine.  He reported 
that he had no further trouble until one year later and it 
was noted that such would be five years ago.  The report 
indicated that X-rays of the coccyx, hands, elbows, 
shoulders, knees, and ankles revealed no gross arthritic 
changes of any of such joints.  

An April 1965 VA hospital summary noted that the veteran 
reported that he sustained a back injury during a parachute 
jump during service and that since that time he had 
experienced progressively increasing discomfort.  The 
diagnoses, at that time, included fracture, old, compression 
of lumbar vertebra, 3rd.  A November 1981 VA orthopedic 
examination report noted that the veteran complained back 
pain, as well as right elbow, right hand, and neck problems.  
The veteran reported that he hurt his back during service 
when he was made many parachute jumps.  The diagnoses 
included arthritis of the lumbosacral spine, arthritis of the 
right elbow, and residuals of an injury to the right hand, 
including deformity of the little finger and a dislocation 
deformity of the right thumb.  

The Board observes that the references to injuries sustained 
during service were apparently based solely on a history 
provided by the veteran.  See Reonal v. Brown, 5 Vet.App. 458 
(1993).  Additionally, the March 1965 treatment entry, noted 
above, referred to a possible intercurrent low back injury.  

Subsequent treatment records show more treatment for the 
claimed disabilities.  An April 1986 VA treatment entry noted 
that the veteran complained of pain in his right elbow for 
the previous eleven days.  The diagnoses included 
degenerative joint disease of the right elbow.  A November 
1989 hospital history report noted that the veteran stated 
that four or five months earlier, he bumped his elbow on a 
basement wall and had decreased range of motion, grip 
strength, and tingling.  The impression included right ulnar 
nerve entrapment and right median nerve compression secondary 
to trauma (old).  Such entries refer to a possible 
intercurrent right arm or elbow injury.  

Further treatment records showed that the veteran reported 
that he had suffered low back pain since approximately 1957.  
For example, treatment entries dated in February 1997, June 
1997, October 1997, and October 1999 all reported such a 
history and various low back disabilities were diagnosed.  
The Board notes that the veteran was separated from service 
in 1953, several years before the 1957 date noted in these 
entries.  

A March 2003 VA orthopedic examination report noted that the 
veteran's claims file had been reviewed.  It was reported 
that the veteran claimed service connection for low back, 
neck, right arm, and right leg disabilities from a parachute 
jump in 1951 during service.  He reported that during a 
parachute jump he was lifted on landing and fell flat on his 
right side, hurting his right knee, right elbow, and neck.  
The veteran claimed he was not allowed to go to report sick.  
The examiner reviewed the claims file in detail and noted 
that there was no record of the injuries during service.  In 
a March 2003 addendum, the examiner reported that an X-ray of 
the right elbow showed joint space reduction with extensive 
osteophyte formation and loose body formation along the 
articular margin and that there was subarticular sclerosis 
with soft tissue swelling.  The examiner noted that the 
findings suggested severe osteoarthritic changes in the right 
elbow.  The examiner stated that an X-ray of the right hip 
was normal and that an x-ray of the right foot showed some 
osteoporosis with calcaneal spur formation.  It was noted 
that, clinically, the veteran had some degree of 
osteoarthritis of both knees that would have to be confirmed 
by X-ray.  The examiner stated that there was definite 
evidence of severe osteoarthritis in the right elbow and no 
evidence of any significant foot or hip injury on that side.  
The examiner commented that the possible service connection 
was entirely through the veteran's history, and that it was 
his impression was that it was not well grounded.  The 
examiner remarked that it was felt that for the injuries to 
have been sufficiently serious, as described by the veteran, 
he would have required medical attention and the description 
that he was precluded from seeking medical attention was not 
convincing.  

A March 2003 VA spine examination report noted that the 
veteran's claims file was reviewed and that he reported the 
history of the parachute jump injury.  The examiner reviewed 
the medical record in detail.  It was noted that the veteran 
began to develop pain in the low back and neck around 1957.  

In a March addendum, the examiner stated that X-ray evidence 
showed that the veteran had significant spondylosis of both 
the cervical and lumbar spine.  The examiner commented that 
it was considered less likely than not that such disabilities 
were caused by the service-related parachute accidents as 
decreased by the veteran.  

The veteran also submitted multiple statements as well as 
multiple lay statements in support of his claims.  Some of 
the lay statements noted that the veteran was injured in a 
parachute jump.  

The evidence submitted since the June 2003 Board decision 
includes statements and testimony by the veteran.  VA 
treatment records dated from July 2003 to May 2004 show 
treatment for disorders including low back problems and 
degenerative joint disease.  

A January 2004 VA treatment entry noted an assessment of 
degenerative joint disease with chronic low back pain after 
traumatic injury.  The Board notes that the VA treatment 
entry did not indicate when the traumatic injury occurred or 
refer to any relationship with the veteran's period of 
service 50 years ago.  A January 2004 statement from the VA 
health care provider (who treated the veteran pursuant to the 
above noted entry) reported that he had treated the veteran 
in his infrequent visits to the VA facility since 1997.  The 
health care provider noted that he had never taken a history 
that would reflect upon whether any of the veteran's current 
problems were related to his military service.  The Board 
observes that these records are similar to records before the 
Board prior to the June 2003 decision.  Such records show a 
history, apparently provided by the veteran, of a previous 
back injury, but do not show any relationship between such 
injury and the veteran's period of service.  

The Board notes that the additional VA treatment records with 
additional diagnoses of disorders, including low back 
problems and degenerative joint disease, are cumulative and 
redundant, and thus not new.  38 C.F.R. § 3.156(a); Vargas-
Gonzalez v. West, 12 Vet.App. 321 (1999).  Simply stated, the 
fact that the veteran currently has a back disorder is not in 
dispute, either today or in June 2003.  The veteran's 
testimony and statements in this regard are also cumulative 
and redundant.  

Additionally, without the appropriate medical training and 
expertise, the veteran is not competent to offer a probative 
opinion on a medical matter, such as with respect to the 
etiology of a claimed disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The veteran has not submitted any evidence that his lumbar 
spine disability, cervical spine disability, right arm 
disability (to include the right elbow), or right leg 
disability, were incurred in or aggravated by service other 
than his own statements regarding the etiology of his own 
disorders.  The evidence submitted since the March 2003 RO 
decision does not raise a reasonable possibility of 
substantiating the veteran's claims, and thus it is not 
material.  38 C.F.R. § 3.156(a).  

The Board concludes that new and material evidence has not 
been submitted since the June 2003 Board decision.  Thus, the 
claims for service connection for a lumbar spine disability, 
a cervical spine disability, a right arm disability, and a 
right leg disability, may not be reopened, and the June 2003 
Board decision remains final.  



Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  

In any event, the Board finds it has met the duty to assist 
and notify.  In this regard, the U.S. Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) indicates, generally, that four elements are 
required for proper VCAA notice: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports.  
Significantly, no additional available pertinent evidence has 
been identified by the veteran as relevant to the issues on 
appeal.  

Under these circumstances, no further action is necessary to 
assist the veteran with the claims.  Moreover, in an October 
2003 statement, a May 2004 statement of the case, and at the 
July 2004 Board hearing, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for whether new and 
material evidence has been submitted.  The discussions in the 
rating decision, the statement of the case, and the July 2004 
Board hearing have informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App.  April 14, 2005).

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  


ORDER

The application to reopen the claims for service connection 
for a lumbar spine disability, a cervical spine disability, a 
right arm disability, and a right leg disability, are denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


